          Case 2:20-cv-01564-APG-BNW Document 27 Filed 09/02/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KAREN MCKAY,                                           Case No.: 2:20-cv-01564-APG-BNW

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 C R BARD INC., et al.,

 7          Defendants

 8         This action was recently transferred to this court from the Northern District of Texas.

 9 ECF No. 24. At the time of transfer, two motions to dismiss were pending. ECF Nos. 3, 7. It

10 appears that the motion to dismiss at ECF No. 3 is moot. It is unclear whether the motion to

11 dismiss at ECF No. 7 is moot or whether McKesson Corporation is a proper defendant in this

12 action. The parties have already been ordered to file a joint status report by September 20, 2020.

13 ECF No. 25. In that status report, the parties shall address whether any issue remains to be

14 resolved in either of the motions to dismiss and whether McKesson Corporation should remain a

15 defendant in this action.

16         DATED this 2nd day of September, 2020.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
